                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

United States of America

     v.                                    2:18-cr-182 (2)
                                           Judge Marbley
Jerome Watkins, Jr.

                                   ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 60) that the
defendant’s   guilty   plea   be   accepted.     The   Court   accepts   the
defendant’s plea of guilty to Count 1 of the Indictment, and he is
hereby adjudged guilty on this count.           The Court will defer the
decision of whether to accept the plea agreement until the sentencing
hearing.


Date: April 25, 2019              s\Algenon L. Marbley
                               Algenon L. Marbley
                               United States District Judge
